Title: From Thomas Boylston Adams to Joseph Barlow Felt, 25 September 1826
From: Adams, Thomas Boylston
To: Felt, Joseph Barlow


				
					Dear Sir,
					Quincy 25th September 1826
				
				Your favour of the 7th Instant was duly received at the Same time that the packages addressed to the President came to his hands. Accept our thanks for this mark of attention, which was quite Seasonable and acceptable.Since I wrote you I have had an interview with Mr. Stoddard who made me a Small payment of Cash, much short of the sum I had demanded of him. When we meet in October, as you propose, it may be in Mr Stoddards power to make a further payment, & he proposes that we should meet him at Medford on the fifth day of October, or some day convenient, in order to inspect the condition of the House and farm, and the improvements on the Same. The dwelling house has been partially repaired by new timbers under it, and it is said to require new Shingling on one side at least. Mr Stoddard on account of his health thinks of changing his occupation and wishes to come to terms of Settlement with us, this Autumn. The expediency of Selling the farm can be best ascertained by an appraisment of its value, to be made by Some judicious persons whom we may Select for that purpose. Some months past, the Select–men of Medford by their Chairman T. Tufts Esqr made enquiry of me whether the Farm was for sale, and at what price? To which I replied both verbally and by letter, that it was not then in my power to give a definite answer; but when it was, information would be given. I have no doubt of purchasers, but I could not fix on a price at which to offer it for sale. The Salt–marsh in Malden is yet a part of the farm and leased with it.With best regards to Mrs: Felt I am respectfully Your’s
				
					Thomas B Adams—
				
				
			